DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on 09 October 2022. Claims 1-5, 9-17, and 21-26 are pending in the application. Claims 6-8 and 18-20 have been cancelled. Claims  25 and 26 are newly submitted.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2022 has been entered.
 
Drawings
The replacement sheets of drawings were received on 04 May 2022.  These drawings are acceptable.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 10 has been amended to recite:
forming a first dipole pattern over the first, the second, the third, and the fourth gate dielectric layers, the first dipole pattern having an n-type dipole material; 
removing the first dipole pattern over at least the third and the fourth gate dielectric layers; 
forming a second dipole pattern over the first, the second, the third, and the fourth gate dielectric layers, the second dipole pattern having a p-type dipole material; 
removing the second dipole pattern over at least the third and the fourth gate dielectric layers; and
annealing the structure such that elements of the first dipole pattern are driven into the first gate dielectric layer and elements of the second dipole pattern are driven into the second gate dielectric layer. 
Admittedly, claim 10 does not require the steps to be performed sequentially. However, the annealing step for driving in the elements of the first and second dipole patterns must necessarily be performed prior to removing the first and second dipole patterns. Therefore, it is suggested that independent claim 10 be amended to expressly require removing the first  and second dipole patterns over at least the third and the fourth gate dielectric layers after annealing the structure to drive in the elements of the first and second dipole patterns. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2021/0082917.
With respect to claim 21, Park et al. disclose a method, comprising: 
providing a structure having a substrate 100, first and second channel layers CH1 over the substrate 100, as shown in Fig. 18, and first and second gate dielectric layers GI1 and GI3 over the first and the second channel layers CH1, respectively, see Fig. 18 and paragraphs [0018] and [0098];  
forming a first dipole pattern (not shown) over the first gate dielectric layer GI1, the first dipole pattern having an n-type dipole material (lanthanum), see paragraphs [0099]-[0100];
forming a second dipole pattern (not shown) over the second gate dielectric layer GI3, the second dipole pattern having a p-type dipole material (aluminum), see paragraphs [0101]-[0102]; 
annealing the structure such that elements (lanthanum) of the first dipole pattern are driven into the first gate dielectric layer GI1 and elements (aluminum) of the second dipole pattern are driven into the second gate dielectric layer GI3, see paragraphs [0100]-[0102]. Park et al. lack anticipation of annealing the structure simultaneously to drive in the elements of the first and the second dipole patterns, and removing the first dipole pattern and the second dipole pattern from the structure after the annealing of the structure. However, it would have been obvious to the skilled artisan to anneal the structure in the known method of Park et al. to simultaneously drive in the elements of the first and the second dipole patterns, since this would eliminate the need to perform an additional annealing step, thereby reducing both processing time and cost. Furthermore, since the first and second dipole patterns are not shown in the structure of Fig. 18, it would have been obvious to the skilled artisan that the first and second dipole patterns were removed from the structure after the annealing step.
With respect to claim 22, in the method of Park et al., after removing the first dipole pattern and the second dipole pattern, a first work function layer WF1 is formed over the first gate dielectric layer GI1 and a second work function layer WF2 is formed over the second gate dielectric layer GI3, see Fig. 18 and paragraphs [0050], [0051], and [0106].  
With respect to claim 23,  in the method of Park et al., the n-type dipole material includes lanthanum, yttrium, or strontium (see paragraphs [0099]-[0100]), and the p-type dipole material includes aluminum, titanium, niobium, or scandium (see paragraphs [0101]-[0102]).
With respect to claim 26, in the method of Park et al., the structure further includes third and fourth channel layers CH1 over the substrate 100 (see Figs. 1 and 2D and paragraph [0026]: “ Each of the first to third semiconductor patterns SP1, SP2 and SP3 may be used as a first channel pattern CH1…”), and third and fourth gate dielectric layers (GI1 and GI3) over the third and fourth channel layers CH1 respectively, further comprise forming the first and the second dipole patterns over the third and the fourth gate dielectric layers GI1 and GI3 (see paragraphs [0099]-[0102]); and removing the first and the second dipole patterns over the third and the fourth gate dielectric layers (GI1 and GI3) before the annealing of the structure. Park et al. clearly teach that the first and third gate dielectric layers, GI1 and GI3, respectively can include a dipole, see paragraphs [0099]-[0102]. As noted above, since the first and second dipole patterns are not shown in the structure of Fig. 18, it would have been obvious to the skilled artisan that the first and second dipole patterns were removed from the structure after the annealing step.

Claims 1-5, 9-17, 24, and 25 are rejected under 35 U.S.C. 103 as obvious over Park et al., US 2021/0082917, in view of Ji et al., US 2015/0129973, both of record.
With respect to independent claim 1, Park et al. disclose a method, comprising: 
providing a structure having a substrate 100, first and second channel layers CH1 over the substrate 100, wherein the first channel layer connects two p-type source/drain features SD1 and the second channel layer CH1 connects two p-type source/drain features SD1; 
forming first and second gate dielectric layers GI1 and GI3 over the first and second channel layers CH1, respectively, see Fig. 18 and paragraphs [0018] and [0098];  
forming a first dipole pattern (not shown) over the first gate dielectric layer GI1, the first dipole pattern having a first dipole material (lanthanum) that is of a first conductivity type, see paragraphs [0099]-[0100];
forming a second dipole pattern (not shown) over the second gate dielectric layer GI3, the second dipole pattern having a second dipole material (aluminum) that is of a second conductivity type opposite to the first conductivity type, see paragraphs [0101]-[0102]; 
annealing the structure such that elements (lanthanum) of the first dipole pattern are driven into the first gate dielectric layer GI1 and elements (aluminum) of the second dipole pattern are driven into the second gate dielectric layer GI3, see paragraphs [0100]-[0102], and
after the annealing of the structure, forming a first work function layer WF1 over the first gate dielectric layer GI1 and a second work function layer WF2 over the second gate dielectric layer GI3, see Fig. 18 and paragraphs [0050], [0051], and [0106].
In the known method of Park et al., both the first and second channel layers connect two p-type source/drain features SD1, as shown in Fig. 18. Park et al. lack anticipation only of the first channel layer connecting two n-type source/drain features. Ji et al. disclose a method, shown in Figs. 10A-10H, of fabricating a semiconductor device comprising PMOS and NMOS regions, wherein a first dipole pattern 30/31 (lanthanum, see paragraph [0118]-[0119] is formed over a first gate dielectric 24N/25N over a first channel layer that connects two n-type source drain features, see Fig. 10E and paragraphs [0118]-[0119]. In the known method of Ji et al., annealing is performed to drive in the elements 27 (aluminum) into the first gate dielectric layer 24P/25P and elements 31 (lanthanum) into the second gate dielectric layer 24N/25N, see Figs. 10F-10H and paragraphs [0123]-[0139]. Therefore, it is known in the prior art to include lanthanum in the gate dielectric layers of both NMOS and PMOS transistors. teaches that the dipole patterns can be removed after the annealing of the structure.  In light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the first channel layer CH1 could have connected two n-type source/drain features instead of two p-type source/drain features, since it is known that lanthanum can be diffused into the gate dielectric of an NMOS in order to modulate the threshold voltage of the transistor. 
Admittedly, Park et al. do not expressly disclose that the work function layers WF1 and WF2 are formed after the annealing of the structure. However, since neither the lanthanum oxide layer or the aluminum oxide layers are shown in Figs. 17C or 18, inherently, these layers have been removed prior to forming the work function layers WF1 and WF2. Hence, in the known method of Park et al., since it is clearly shown that no intervening layers are disposed between the gate insulating layers GI1 and GI3 and the work function layers WF1 and WF2, inherently, the work function layers WF1 and WF2 are formed after the annealing of the structure. 
Alternately, it is clearly shown that no intervening layers are disposed between the gate insulating layers GI1 and GI3 and the work function layers WF1 and WF2 in Fig. 18 or Park et al, therefore, it would have been obvious to the skilled artisan that the dipoles patterns would have been removed prior to forming the work function layers WF1 and WF2. Therefore, in light of the disclosure of Park et al., it would have been obvious to the skilled artisan that the work function layers WF1 and WF2 were formed after the annealing of the structure.
With respect to claim 2, although Park et al. disclose first and second dipole patterns, Park et al. do not disclose how the first and second dipole patterns are formed. However, Ji et al., applied in the previous Office action, disclose a method of fabricating transistors using dipole patterns. In the method of Ji et al., the forming of the first dipole pattern 26/27 includes: depositing a first dipole layer 26A over both the first and the second gate dielectric layers (Fig. 10C), the first dipole layer 26A having the first dipole material 27; forming an etch mask 29 that covers the first dipole layer 26 over the first gate dielectric layer 24 and 25 and exposes the first dipole layer over the second gate dielectric layer (see Fig. 10D and paragraph [0117]); etching the first dipole layer 26A through the etch mask 29 (see Fig. 10D and paragraph [0117]); and removing the etch mask 29, wherein a portion of the first dipole layer remaining over the first gate dielectric layer becomes the first dipole pattern 26 (see Fig. 10D and paragraph [0118]). In light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the first dipole pattern in the known method of Park et al. could have been formed as in the method of Ji et al.
With respect to claim 3, Ji et al. disclose the forming of the second dipole pattern 30/31 includes: depositing a second dipole layer 30 over both the first dipole pattern 26/27 and the second gate dielectric layer 24 and 25 (see paragraph [0118]), the second dipole layer 30 having the second dipole material 31; 4Serial No.: 16/879,613Attorney Docket No. 24061.4133US01forming an gate etch mask (not shown) that covers the second dipole layer 30 over the second gate dielectric layer 24 and 25; etching the second dipole layer 30/31 through the gate etch mask; and removing the gate etch mask, wherein a first portion of the second dipole layer remaining over the second gate dielectric layer becomes the second dipole pattern 30/31, see Figs. 10 F and 10G and paragraphs [0124]-[0134]. Although Ji et al. do not show the gate etch mask in Figs 10F and 10G, in light of the disclosure of Ji et al. and the resultant structure shown in Fig. 10G, it would have been obvious to the skilled artisan that the second dipole layer 30/31 would be etched using the gate etch mask and that the gate etch mask would subsequently be removed, see paragraphs [0124]-[0134]. In light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the second dipole pattern in the known method of Park et al. could have been formed as in the method of Ji et al.
With respect to claim 4, in the method of Ji et al., as shown in Fig. 10G, it would have been obvious to the skilled artisan that the gate etch mask exposes a second portion of the second dipole layer 30/31 over the first dipole pattern 26/27, and the etching of the second dipole layer through the gate etch mask removes the second portion of the second dipole layer 30/31, see Figs. 10 F and 10G and paragraphs [0124]-[0134]. In light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the etch mask exposes a second portion of the second dipole layer over the first dipole pattern, and the etching of the second dipole layer through the etch mask removes the second portion of the second dipole layer in the known method of Park et al.
With respect to claim 5, in the method of Ji et al., as shown in Fig. 10G, the gate etch mask also covers a second portion of the second dipole layer 30/31 over the first dipole pattern 26/27, and the second portion of the second dipole layer 30/31 remains after the removing of the gate etch mask, see Figs. 10 F and 10G and paragraphs [0124]-[0134]. Therefore, in light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the etch mask also covers a second portion of the second dipole layer over the first dipole pattern, and the second portion of the second dipole layer remains after the removing of the etch mask in the known method of Park et al.
With respect to claim 9, as argued above, after the annealing of the structure and before the forming of the first work function metal layer WF1 and the second work function metal layer WF2, the first dipole pattern and the second dipole pattern would have been removed from the structure, since no intervening layers are shown between the gate dielectric layers GI1 and GI2 and the work function layers WF1 and WF2.


With respect to claim 10, Park et al. disclose a method, comprising: 
providing a structure having first, second, third, and fourth channel layers CH1 over a substrate 100 (see Figs. 1 and 2D and paragraph [0026]: “ Each of the first to third semiconductor patterns SP1, SP2 and SP3 may be used as a first channel pattern CH1…”), wherein the first and the third channel layers connect to p-type source/drain features SD1 and the second and the fourth channel layers connect to p-type source/drain features SD1 (see paragraph [0044]), see Fig. 18 and paragraphs [0018] and [0098];  
forming first, second, third, and fourth gate dielectric layers GI1 and GI3 over the first, the second, the third, and the fourth channel layers CH1, respectively, see Fig. 17C; 
forming a first dipole pattern (not shown) over first, the second, the third, and the fourth gate dielectric layer GI1 and GI3, the first dipole pattern having an n-type dipole material (lanthanum), see paragraphs [0099]-[0100];
removing the first dipole pattern over at least the third and the fourth gate dielectric layers (As shown in Fig. 18, there are no dipole patterns shown in the completed structure, therefore, it would have been obvious to the skilled artisan that the first dipole pattern has been removed.);
forming a second dipole pattern (not shown) over the  first, the second, the third, and the fourth gate dielectric layer GI1 and GI3, the second dipole pattern having a p-type dipole material (aluminum), see paragraphs [0101]-[0102]; 
 removing the second dipole pattern over at least the third and the fourth gate dielectric layers (As shown in Fig. 18, there are no dipole patterns shown in the completed structure, therefore, it would have been obvious to the skilled artisan that the second dipole pattern has been removed.);
annealing the structure such that elements (lanthanum) of the first dipole pattern are driven into the first gate dielectric layer GI1 and elements (aluminum) of the second dipole pattern are driven into the second gate dielectric layer GI3, see paragraphs [0100]-[0102], and
after the annealing of the structure, forming an n-type work function metal layer WF2 over the first and the third gate dielectric layers GI1 and a p-type work function metal layer WF1 over the second and the fourth gate dielectric layers GI3, see Fig. 18 and paragraphs [0050], [0051], and [0106].  
In the known method of Park et al., both the first and second channel layers connect two p-type source/drain features SD1, as shown in Fig. 18. Park et al. lack anticipation only of the first channel layer connecting two n-type source/drain features. Ji et al. disclose a method, shown in Figs. 10A-10H, of fabricating a semiconductor device comprising PMOS and NMOS regions, wherein a first dipole pattern 30/31 (lanthanum, see paragraph [0118]-[0119] is formed over a first gate dielectric 24N/25N over a first channel layer that connects two n-type source drain features, see Fig. 10E and paragraphs [0118]-[0119]. In the known method of Ji et al., annealing is performed to drive in the elements 27 (aluminum) into the first gate dielectric layer 24P/25P and elements 31 (lanthanum) into the second gate dielectric layer 24N/25N, see Figs. 10F-10H and paragraphs [0123]-[0139]. Therefore, it is known in the prior art to include lanthanum in the gate dielectric layers of both NMOS and PMOS transistors. teaches that the dipole patterns can be removed after the annealing of the structure. In light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the first channel layer CH1 could have connected two n-type source/drain features instead of two p-type source/drain features, since it is known that lanthanum can be diffused into the gate dielectric of an NMOS in order to modulate the threshold voltage of the transistor. 
Admittedly, Park et al. do not expressly disclose that the work function layers WF1 and WF2 are formed after the annealing of the structure. However, since neither the lanthanum oxide layer or the aluminum oxide layers are shown in Figs. 17C or 18, inherently, these layers have been removed prior to forming the work function layers WF1 and WF2. Hence, in the known method of Park et al., since it is clearly shown that no intervening layers are disposed between the gate insulating layers GI1 and GI3 and the work function layers WF1 and WF2, inherently, the work function layers WF1 and WF2 are formed after the annealing of the structure. 
Alternately, it is clearly shown that no intervening layers are disposed between the gate insulating layers GI1 and GI3 and the work function layers WF1 and WF2 in Fig. 18 or Park et al, therefore, it would have been obvious to the skilled artisan that the dipoles patterns would have been removed prior to forming the work function layers WF1 and WF2. Therefore, in light of the disclosure of Park et al., it would have been obvious to the skilled artisan that the work function layers WF1 and WF2 were formed after the annealing of the structure.
With respect to claim 11, as argued above, the first and second dipole patterns would have been removed after the annealing of the structure and before the forming of the n-type work function metal layer WF2 and the p-type work function metal layer WF1, since no intervening layers are shown between the gate dielectric layers GI1 and GI2 and the work function layers WF1 and WF2.
With respect to claim 12, in the method of Park et al, the n-type dipole material includes lanthanum, yttrium, or strontium, see paragraph [0099].  
With respect to claim 13, in the method of Park et al., the p-type dipole material includes aluminum, titanium, niobium, or scandium, paragraph [0101].  
With respect to claim 14, as shown in Figs. 10D and 10E of Ji et al., the forming of the first dipole pattern 30/31 is performed after the forming of the second dipole pattern 26/27 and includes forming a layer of the n-type dipole material 30/31 over the second dipole pattern 26/27, see Figs. 10D and 10E.  In light of the method shown in Figs. 10D and 10E of Ji et al., it would have been obvious to the skilled artisan that the forming of the first dipole pattern 306N/307N (Fig. 5) could be performed after the forming of the second dipole pattern 308P/307P (Fig. 5) and includes forming a layer of the n-type dipole material 306N/307N (Fig. 5) over the second dipole pattern 308P/307P (Fig. 5). In light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the forming of the first dipole pattern in the known method of Park et al. could have been formed after the forming of the second dipole pattern and could have included forming a layer of the n-type dipole material over the second dipole pattern.
With respect to claim 15, Ji et al. disclose that the layer of the n-type dipole material 30/31 remains over the second dipole pattern 26/27 during the annealing of the structure, see Figs. 10F-10H and paragraphs [0123]-[0139].  In light of the method shown in Figs. 10F and 10H of Ji et al. in which the forming of the first dipole pattern 30/31 is performed after the forming of the second dipole pattern 26/27 and includes forming a layer of the n-type dipole material 30/31 over the second dipole pattern 26/27, it would have been obvious to the skilled artisan that the layer of the n-type dipole material 306N/307N (Fig. 5)  could remain over the second dipole pattern 308P/307P (Fig. 5) during the annealing of the structure. In light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the forming of the second dipole pattern in the known method of Park et al. could have been performed after the forming of the first dipole pattern and could have included forming a layer of the p- type dipole material over the first dipole pattern. 
With respect to claim 16, although Fig. 5 of Ji et al. shows a CMOSFET in which the N channel transistor 300N of FIG. 3 and the P channel transistor 300P of FIG. 4 are integrated., Ji et al. do not disclose that the forming of the second dipole pattern is performed after the forming of the first dipole pattern and includes forming a layer of the p-type dipole material over the first dipole pattern. However, in light of the method shown in Figs. 10F and 10H of Ji et al. in which the forming of the first dipole pattern 30/31 is performed after the forming of the second dipole pattern 26/27 and includes forming a layer of the n-type dipole material 30/31 over the second dipole pattern 26/27, it would have been obvious to the skilled artisan that the sequence in which the dipole patterns are formed could have been reversed, that is, it would have been obvious to the skilled artisan that the forming of the second dipole pattern 308P/307N (Fig. 5) could be performed after the forming of the first dipole pattern 306N/307N (Fig. 5) and includes forming a layer of the p-type dipole material 307P over the first dipole pattern 306N/307N (Fig. 5). In light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the forming of the second dipole pattern in the known method of Park et al. could have been performed after the forming of the first dipole pattern and could have included forming a layer of the p- type dipole material over the first dipole pattern.
With respect to claim 17, since it would have been obvious to the skilled artisan that the forming of the second dipole pattern 308P/307N (Fig. 5) could be performed after the forming of the first dipole pattern 306N/307N (Fig. 5) and includes forming a layer of the p-type dipole material 307P over the first dipole pattern 306N/307N (Fig. 5). , it would have been obvious to the skilled artisan that the layer of the p-type dipole material 307P could remain over the first dipole pattern 306N/307N (Fig. 5) during the annealing of the structure, see Figs. 10F-10H and paragraphs [0123]-[0139]. In light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the layer of the p-type dipole material could remain over the first dipole pattern during the annealing of the structure in the known method of Park et al.
With respect to claim 24, Park et al. disclose the first channel layer CH1 is one layer of a first stacked channel of layers (AP1) and wherein the second channel layer CH1 is one layer of a second stacked channel of layers (AP1), see Fig. 18.
With respect to claim 25, the structure further includes third and fourth channel layers CH1 over the substrate 100 (see Figs. 1 and 2D and paragraph [0026]: “ Each of the first to third semiconductor patterns SP1, SP2 and SP3 may be used as a first channel pattern CH1…”), the third channel layer CH1 connects two n-type source/drain features (in light of the teachings of Ji et al.), and the fourth channel layer CH1 connects two p-type source/drain features, the method further comprising forming third and fourth gate dielectric layers (GI1 and GI3) over the third and fourth channel layers CH1 respectively, forming the first and the second dipole patterns over the third and the fourth gate dielectric layers GI1 and GI3 (see paragraphs [0099]-[0102]); after the forming of the first dipole pattern over the first gate dielectric layer, removing the first dipole pattern over the third and the fourth gate dielectric layers; after the forming of the second dipole pattern over the second gate dielectric layer, removing the second dipole pattern over the third and the fourth gate dielectric layers; and forming the first work function metal layer WF1 over the third gate dielectric layer GI1 and the second work function metal layer WF2 over the fourth gate dielectric layer GI3. Park et al. clearly teach that the first and third gate dielectric layers, GI1 and GI3, respectively can include a dipole, see paragraphs [0099]-[0102]. As noted above, since the first and second dipole patterns are not shown in the structure of Fig. 18, it would have been obvious to the skilled artisan that the first and second dipole patterns were removed from the structure after the annealing step.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 9-17, and 21-26 have been considered but are moot in light of the new grounds of rejection.
Applicant has amended independent claim 1 to require “wherein the first channel layer connects two n-type source/drain features, and the second channel layer connects two p-type source/drain features”. Admittedly,  Park et al  (US 2021/0082917) do not teach this limitation, since In the known method of Park et al., both the first and second channel layers connect two p-type source/drain features SD1, as shown in Fig. 18. However, Ji et al. disclose a method, shown in Figs. 10A-10H, of fabricating a semiconductor device comprising PMOS and NMOS regions, wherein a first dipole pattern 30/31 (lanthanum, see paragraph [0118]-[0119] is formed over a first gate dielectric 24N/25N over a first channel layer that connects two n-type source drain features, see Fig. 10E and paragraphs [0118]-[0119]. In the known method of Ji et al., annealing is performed to drive in the elements 27 (aluminum) into the first gate dielectric layer 24P/25P and elements 31 (lanthanum) into the second gate dielectric layer 24N/25N, see Figs. 10F-10H and paragraphs [0123]-[0139]. Therefore, it is known in the prior art to include lanthanum in the gate dielectric layers of both NMOS and PMOS transistors.  In light of the disclosure of Ji et al., it would have been obvious to the skilled artisan that the first channel layer CH1 could have connected two n-type source/drain features instead of two p-type source/drain features. 
Applicant has further argued that Park fails to disclose or render obvious at least the claimed method steps related to the third and fourth channel layers in claim 10 as amended. However, the method of Park et al. is drawn to the fabrication of finFETs. Park et al. clearly disclose in paragraph [0026] that each of the first to third semiconductor patterns SP1, SP2 and SP3 may be used as a first channel pattern CH1, see Figs. 1 and 2D. Therefore, Park et al. clearly disclose third and fourth channel layers, as required in independent claim 10.
In light of the above reasons, Applicant’s claimed method is not deemed patentably distinct from those of the applied prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822